Name: Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: production;  financing and investment;  animal product;  European Union law;  marketing
 Date Published: nan

 Avis juridique important|31997R1221Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 173 , 01/07/1997 P. 0001 - 0002COUNCIL REGULATION (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas the Commission has sent to the European Parliament and the Council a discussion paper on European beekeeping in which the situation and the difficulties of this sector have been explained;Whereas beekeeping is a sector of agriculture, the main functions of which are economic activity and rural development, the production of honey and other products of the hive and the maintenance of ecological balance;Whereas the sector is marked by diversity of production conditions and yields and by the dispersion and variety of producers and traders; whereas there is an imbalance between supply and demand on the Community market for honey;Whereas, in view of the spread of varroasis in several Member States in recent years and the problems which this disease and associated diseases cause for honey production, action by the Community is necessary;Whereas, given these circumstances and in order to improve the production and marketing of honey in the Community, national programmes should be established without delay for each year comprising technical assistance, measures to control varroasis and related diseases, a rationalization of transhumance, the management of regional beekeeping centres and cooperation on research programmes to improve the quality of honey;Whereas, in order to supplement the statistical data on the agricultural sector, Member States should carry out studies on the structure of the sector, covering production, marketing and price formation;Whereas expenditure by the Member States in fulfilment of the obligations arising from this Regulation should be borne by the Community pursuant to Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4);Whereas the European Parliament, the Council and the Commission made a Declaration on 6 March 1995 on the incorporation of financial provisions into legislative acts (5),HAS ADOPTED THIS REGULATION:Article 1 1. This Regulation lays down measures for improving general conditions for the production and marketing of honey which complies with the definition given in Council Directive 74/409/EEC of 22 July 1974 on the harmonization of the laws of the Member States relating to honey (6). To this end, Member States may lay down national programmes for each year.2. The measures which may be included in these programmes shall be the following:(a) technical assistance to members of beekeepers' associations and honey houses with a view to improving the conditions for the production and extraction of honey;(b) the control of varroasis and related diseases; improvement of the conditions for the treatment of hives;(c) rationalization of transhumance;(d) measures to support laboratories carrying out analyses on the physico-chemical properties of honey;(e) cooperation with specialized bodies for the implementation of applied research programmes to improve the quality of honey.3. The provisions of Article 4 of Regulation No 26 applying certain rules of competition to production of and trade in agricultural products (7) shall remain applicable to State aids other than those included in the programmes approved pursuant to Article 4 of this Regulation.Article 2 In order to be eligible for the part-financing provided for in Article 3, Member States shall carry out a study of the production and marketing structure in the beekeeping sector in their territory by 15 December 1997.Article 3 Expenditure made in accordance with this Regulation shall be considered as expenditure within the meaning of Article 3 of Regulation (EEC) No 729/70.The Community shall provide part-financing for the national programmes equivalent to 50 % of the expenditure borne by Member States for the measures referred to in Article 1 (2) included in the national programme.In order to be eligible for Community part-financing, expenditure by the Member States for the measures taken under the annual national programmes referred to in Article 1 must be made by 15 October each year.Article 4 The programmes referred to in Article 1 (1) shall be drawn up in close collaboration with the representative organizations and beekeeping cooperatives. Programmes shall be forwarded to the Commission, which shall approve them in accordance with the procedure laid down in Article 17 of Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (8).Measures contained in operational programmes for Objective 1, 5 (b) and 6 regions shall be excluded from these programmes.Article 5 Detailed rules for the application of this Regulation, in particular those relating to monitoring, shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75.Article 6 The Commission shall present to the European Parliament and the Council every three years a report on the application of this Regulation, initially by 31 December 2000.Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 25 June 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No C 378, 13. 12. 1996, p. 20.(2) OJ No C 200, 30. 6. 1997.(3) OJ No C 133, 28. 4. 1997.(4) OJ No L 94, 28. 4. 1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ No L 125, 8. 6. 1995, p. 1).(5) OJ No C 102, 4. 4. 1996, p. 4.(6) OJ No L 221, 12. 8. 1974, p. 10. Directive as amended by the 1985 Act of Accession.(7) OJ No 30, 20. 4. 1962. p. 993/62. Regulation as amended by Regulation No 49 (OJ No 53, 1. 7. 1962, p. 1571/62).(8) OJ No L 282, 1. 11. 1975, p. 49. Regulation as last amended by Regulation (EC) No 1516/96 (OJ No L 189, 30. 7. 1996, p. 99).